                       IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERT'I DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                             CRI}II\AI- \O.
                                                     DATE FILED:

GEORGE LEONAR-D JONES                                VIOLATION:
                                                     l8 U.S.C. $ 922(g)(l),92,1(e)
                                                     (possession of a firearm by a
                                                     felon - I count)
                                                     Notice of forfeiture

                                         INDICTMENT

                                          COUNT ONE

THE GRAND JURY CHARGES THAT:

                On or about August 6, 2020. in Philadelphia. in the Eastem District   of

Pennsylvania, defendant

                                 GEORGE LEONARD JOITES,

 knowing he had previously been convicted in a court ofthe Commonwealth of Pennsylvania of

 a   crime punishable by imprisonment for a term exceeding one year, knowingly possessed a

 firearm, that is, a SCCY Model CPX-1, 9mm semi-automatic pistol, bearing serial number

 765007,loaded with    l0live   rounds of 9mm ammunition, and the firearm was in and affecting

 interstate and foreign commerce.

                In violation of Title 18, United States Code, Section 922(d(),924(e)-




                                                 I
                                      NOTICE OF FORFEITURE

TTIE GRAND JI,'RY FI]RTHER CHARGES THAT:

                 As a result of the violation of Title I 8, United States Code, Section 922(g)(l),

set forth in this indictment, defendant

                                      GEORGE LEONARD JONES

shall forfeit to the United States of America, the firearm and ammunition involved in

the commission of this offense, including, but not limited to:

                 l.      a SCCY Model     CPX-I, 9mm semi-automatic pistol, bearing serial

number 765007, and

                 2.      Ten live rounds of 9mm ammunition.


                 All pursuant to Title 28, United   States Code, Section 2461(c), and   Title

I   8, United States Code, Section 924(d).


                                                        A TRUE BILL:



                                                        G                         ERSON
                                                                                            -

                                !'-
JENNIFER A. WILL
Acting United States Attorne)'




                                                    2
               UNITED STATES DISTRICT COURT

                     Eastem District of Pennsylvania


                               Criminal Division


           THE LINITED STATES OF AMERICA



                        GEORGE LEONARD JONES


                              INDICTMENT
l8 U.S.C. $ 922(9)(1), 924(e) (possession ofa firearm by a felon - I count);
                                   Notice of forfeiture

                                       A truc bill




        Filed in opcn court this                             day

             of                                      D. 20

                                        Clerk

                            Ilail. $
